DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 8-12 in the reply filed on 8/16/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/16/2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed 11/26/2019, 12/03/2020, 04/01/2021, 7/12/2021, 12/1/2021, and 4/7/2022 have been fully considered.  Initialed copies of said IDSs are enclosed herein.

Drawings
The drawings filed 11/26/2019 are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  With regards to claim 10, said claim is indefinite because it is unclear how the adhesive strength should be determined.  With regards to claim 11, said claim is indefinite because it is unclear what is ament by “strength of the rubber layer” and how said property is determined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAMAMURA (YAMAMURA2017/0282469) in view of JP 2017-24241 (herein referred to as JP)  and Oki et al (US 6,534,182).	
YAMAMURA teaches a composite body in which the surface temperature of a molded body is set to a temperature equal to or higher than the melting point of the organic compound, the surface of the molded body is subjected to atmospheric pressure plasma processing, and the surface of the surface-modified molded body into which peroxide radicals have been introduced and an adherent, namely rubber, are brought into contact with each other (abstract).  The molded body may comprise PTFE (0016) and the adherent may comprise rubber (0064).  Furthermore, the reference does not indicate that an organic peroxide is mixed with the rubber.  Accordingly, the organic peroxide is considered to be present in an amount of 0, (which is “less than 0.1 pbm”).
YAMAMURA fails to teach that the fluorine-containing polymer should have a surface roughness of 1um or lower.  However, Oki teaches when the surface roughness of the treated plasma fluororesin is below 10nm (col 3, lines l5+), adhesion is improved.  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to reduce the roughness of the fluororesin film below 1um in order to increase the adhesion with adherent.
YAMAMURA fails to teaches that the rubber layer should include silica.  However, JP teaches laminating rubber to fluororesin layers and indicates that if silica is added to the rubber layer, the manifestation of adhesive force resulting from hydrogen bonds with the surface of a fluororesin subjected to plasma processing (0031) .  This, it would have been obvious to one of ordinary skill in the art at  the time the invention was filed to add silica to the rubber layer of YAMAMURA in order to improve adhesion between said fluororesin layer and the rubber layer.
With respect to the used amount of silica based on the content disclosed by JP, the silica is taught to be a result effective variable that enhances an adhesive force by forming an interfacial hydrogen bond.  Thus, it would have been obvious to the skilled person in the art to optimize the amount of silica in the rubber layer in order to increase the hydrogen bonds with the  treatment surface.
	With regards to claim 9, YAMAMURA teaches that the rubber adherent may be natural rubber or butyl-based rubber (0065+).
	With regards to claims 10 and 11,  the amount of silica, the surface treatment of the fluororesin, and the smoothness of the fluororesin are taught to be result effective variables that control the adhesive between the fluorine-containing polymer and the rubber layer.  Thus, it would have been obvious to optimize said result effective variables in order to obtain the adhesive strength desired in said laminate.
	With regards to claim 12, the oxygen atoms boned to carbon atoms in the surface of the fluorine-containing polymer that faces the rubber layer is understood to be inherent to the plasm treatment of the primary reference (see e.g. Oki at col 5, lines 5+).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20080276497 teaches silica may be added to improve the interlayer adhesion of a laminate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.USpto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.USpto.gov. Visit https://www.USpto.gov/patents/apply/patent-center for more information about Patent Center and https://www.USpto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN R KRUER/Primary Examiner, Art Unit 3649